On remand from the Court of Appeals for a review of the facts, judgment, Supreme Court, New York County, entered on October 28, 1974, unanimously af*662firmed. Plaintiffs-respondents-appellants shall recover of defendant-appellant $60 costs and disbursements of this appeal. On the record before us, there was sufficient evidence adduced to support the jury’s verdict in favor of plaintiffs against the defendant Mitchell Altman under the Colorado guest statute. (Colo. Rev. Stat., § 13-9-1 [1968].) We have considered the other points raised hereon and find them without merit. Concur—Stevens, P. J., Murphy, Lane, Nunez and Lynch, JJ.